Citation Nr: 0929595	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-12 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for malaria, 
currently rated as noncompensably disabling.

2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to the service-connected 
disability of malaria.

3.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected disability of 
malaria.

4.  Entitlement to service connection for a cardiovascular 
condition, to include as secondary to the service-connected 
disability of malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
January 1946 and from September 1950 to October 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND


In light of a review of the claims file, the Board finds that 
further RO/AMC action on this matter is warranted.

The purpose of this remand is to obtain and associate with 
the claims file, any outstanding VA medical treatment 
records, and to schedule the Veteran for VA examination(s) in 
order to determine the current severity of his service-
connected malaria, and the etiology of the Veteran's service 
connection claims of hearing loss, a cardiovascular condition 
and hypertension, all to include as secondary to malaria.

The Veteran contends his malaria is worse than reflected by 
the noncompensable disability evaluation currently assigned.  
The Veteran also contends that as a result of the malaria, he 
has developed heart disease, hypertension, and hearing loss.

The Veteran underwent a VA examination in March 2007 to 
address the claim of entitlement to service connection for a 
cardiovascular condition, to include as secondary to malaria.  
The examiner referenced VA medical records dated February 
2007, which are not associated with the claims file. While 
the examiner addressed the Veteran's heart condition, he did 
not address the etiology or current level of severity of the 
Veteran's claimed hypertension.  As the issues of a 
cardiovascular condition and hypertension may be inextricably 
intertwined, a new examination is warranted.

Finally, there is no information contained within the claims 
file regarding the Veteran's current state of hearing, and 
etiology of any hearing disorder.  The Veteran stated he was 
recently treated at VAMC Fayetteville, North Carolina, for 
his hearing loss.  These records are not associated with the 
file.  

Based on the above, the medical evidence of record is 
insufficient for the Board to render a decision on the issues 
of entitlement to an increased disability evaluation for 
malaria, and entitlement to service connection for hearing 
loss, heart disease, and hypertension, to include as 
secondary to the Veteran's service-connected malaria.  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claims. Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO/AMC should obtain and associate 
with the claims file, copies of all 
VAMC Fayetteville, North Carolina 
outpatient records that are not 
currently of record, to include records 
from a February 2007 VA cardiac 
examination and records not associated 
with the file since July 2008.

2.	The RO/AMC should obtain copies, if any, 
of additional  private medical treatment 
the Veteran has received for any and all 
disabilities he is claiming (entitlement 
to service connection for hearing loss, 
heart disease, and hypertension, to 
include as secondary to his service-
connected malaria, and for an increased 
disability evaluation for malaria). The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then associate 
these records with the claims folder. 

3.	 The RO/AMC shall schedule the Veteran 
for a VA examination(s) by a physician 
with the appropriate expertise.  The 
purpose of the examination(s) is to 
determine the current severity of the 
Veteran's malaria.  
	
The RO/AMC shall schedule the Veteran for 
VA examination(s) by a physician with the 
appropriate expertise.  The purpose of 
the examination(s) is to determine if any 
of the claimed disorders of heart 
disease, hypertension, and hearing loss 
are caused by service or a service-
connected disability, i.e., malaria.  

The following considerations will 
govern the examination(s):

a.  The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

b.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or 
she should so state. 

4.	 The Veteran is hereby notified that it 
is his responsibility to report for the 
examination(s) and to cooperate in the 
development of the claims.  The 
consequences for failure to report for VA 
examination(s) without good cause may 
include denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for any 
scheduled examination(s), documentation 
should be obtained which shows that 
notice scheduling the examination(s) was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

5.	 After completion of the above and any 
additional development deemed necessary, 
the RO/AMC should review and readjudicate 
the claims.  See 38 C.F.R. § 4.2.  If any 
such action does not resolve the claims, 
the RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



